Order entered September 9, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00103-CR

                          CHARLIE JESUS VICENTE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F17-45411-J

                                           ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing to determine why appellant’s brief has not been filed.

Appellant filed his brief and a motion to extend time to file the same on September 6, 2019.   In

the interest of expediting the appeal and because no hearing has been scheduled or held, we

GRANT the motion and ORDER appellant’s brief filed as of the date of this order.

       The State’s brief is due by October 7, 2019.




                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE